PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/220,770
Filing Date: 14 Dec 2018
Appellant(s): GREEN et al.



__________________
Corinne Gorski
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 17, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 25, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
Claims 1, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (JP 05-044012 A).
(Claim 1) Kobayashi discloses a cutting tool (Human Translation (“HT”) ¶¶ 0007, 0009, 0014) including a tool substrate (1) having an upper surface (Figs. 1, 2).  The cutting tool further includes a tool coating (Figs. 1-3; HT Clm. 1; HT ¶¶ 0001, 0004-0007, 0016) disposed on the upper surface of the tool substrate (Figs. 1, 2).  The coating having an uppermost surface (Fig. 2).  A plurality of pits (3) is formed in and spaced along the upper surface of the tool substrate in an array such that the plurality of pits are arranged in a plurality of rows and columns with the pits being spaced along the rows and columns (Figs. 1, 10, 11; HT ¶¶ 0004, 0016).  The tool coating extends over the plurality of pits such that the coating follows a contour of each of the plurality of the pits to form a plurality of coated pits and over spaces between the plurality of pits (HT ¶¶ 0001, 0004-0007, 0016; Figs. 1, 2, 10, 11).  The uppermost surface of the tool coating in the plurality of pits extending below the upper surface of the tool substrate at spaces between the plurality of pits (HT Clm. 1; HT ¶¶ 0004, 0016).  Because the tool coating thickness is up to five times less than a depth of each respective pit of the plurality of coated pits (HT Clm. 1; HT ¶¶ 
(Claim 6) The average thickness is disclosed as 0.5 micrometers or more (HT Clm. 1; HT ¶¶ 0004, 0016).  In addition, the reference provides examples using coating with thicknesses of two and four micrometers, respectively (HT ¶¶ 0013, 0008).
(Claim 8) Kobayashi discloses the invention having all the structural limitations as set forth above with respect to claim 8, and specifically discloses a device whose components members could have been made by laser etching or electron beam etching. However, if applicant does not agree that Kobayashi anticipates the process of how the device’s members were made, it would have been obvious to one having skill in the art at the time the invention was made to make the device using any known manufacturing process, such as mechanical abrading/cutting/punching or during the sintering process, to create a member with reduced manufacturing steps to achieve a concise shaped article. Furthermore, “a plurality of pits formed by laser etching or electron beam etching” is considered a Product-by-Process limitation. see (MPEP Section 2113).
The lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the In re Brown, 459 F.2d 531, 535 (CCPA 1972).
Claim Rejections - 35 USC § 103
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi (JP 05-044012 A) in view of Dyer (EP 0312281 A2).
Kobayashi does not explicitly disclose the cross sectional area of the pits.  Dyer discloses a cross sectional area in the range of 1 to 8 mm2 (Col. 3, Lines 16-18).  The range includes the upper end of the claimed range (about 1 mm2).  At the time of invention it would have been obvious to a person having ordinary skill in the art to provide the cutting tool disclosed in Kobayashi with a pit cross sectional area in the range taught by Dyer in order to provide the pits with adequate surface area to adhere the coating such that the tool will have a longer lifespan.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi (JP 05-044012) in view of Weerasunghe (US Pub. No. 2007/0160436 Al).
Kobayashi does not explicitly disclose a bore cutting tool providing the plurality of pits only on one surface of the bore cutting tool.  Weerasunghe discloses coating a bore cutting tool only on the rake face (¶¶ 0022-0024).  At the time of invention it would have been obvious to a person having ordinary skill in the art to provide the bore cutting tool disclosed in Kobayashi with a coating only on the rake face of the bore cutting tool as taught by Weerasunghe in order to .
Claims 5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi (JP 05-044012)  in view of Sugita et al. (US Pub. No. 2004/0253379 A1).
Kobayashi does not explicitly disclose the bore cutting tool as a twist drill having a cylindrical land with the plurality of pits disposed on the cylindrical land. Kobayashi also does not explicitly disclose a TiAIN coating. However, Kobayashi does disclose that the pits exist where the coating exists.
Sugita et al. (“Sugita”) discloses a twist drill having a cylindrical land with a TiAIN coating disposed on the cylindrical land (¶¶ 0023; Figs. 1A, 1B).  At the time of invention it would have been obvious to a person having ordinary skill in the art to modify the bore cutting tool disclosed in Kobayashi to be a twist drill having a cylindrical land with the TiAIN coating on the cylindrical land as taught by Sugita in order to provide enhanced wear resistance to the twist drill.  As a result of the modification, the plurality of pits would be on the cylindrical land because Kobayashi discloses the pits being used to secure the coating to the substrate.








(2) Response to Argument
The Board Should Affirm the Final Rejection Because the Kobayashi (JP 05-044012 A) Reference Anticipates Claim 1.
The Kobayashi reference explicitly discloses a height of each pit being greater than the thickness of the coating.  “[T]he dimension of the projecting part and that of the recess, respectively, in the height direction is from 0.5 μm to 5 times the film thickness.”1  (Human Translation (“HT”) Clm. 1; ¶ 0004) (reciting the same language); see (HT ¶ 0016) (reciting substantially similar language).  The language is clear that the height direction is the same dimension for each of the projecting part (2) and the recess (3).  The only dimension disclosed as being the same for each of the projecting part and the recess (i.e., pit) is the “h” dimension.  See (Fig. 2).
The “h” dimension is the height or depth2 of the pit, depending on the direction the dimension is measured.  See (annotated Fig. 2 below).  The “h” dimension represents the amount the projecting part projects from the bottom of the pit (i.e, height relative to pit bottom) and the height of the pit from the bottom thereof to the projecting part.  See (Fig. 2).  Likewise, the pit, relative to the projecting part, has a depth measured in the opposite direction as the height.  The depth is the same dimension as the height.  Thus, one of ordinary skill in the art would interpret the reference of the “h” dimension being depth as another way of saying height.

    PNG
    media_image2.png
    611
    888
    media_image2.png
    Greyscale

Despite the explicit disclosure outlined above, Appellant attempts to assign the height direction with a contradictory meaning.  Namely, Appellant tries to establish the “a” dimension as the height direction.3  In doing so, Appellant relies on limited parts of exemplary embodiments that the disclosure warns are merely “some embodiments, but be noted that the configuration to the present invention is not limited to these embodiments.”  (HT ¶ 0015).  Nevertheless, one of the relied upon exemplary embodiments provides a range for the diameter of the recess, the “size of the recess 3 was 0.5 μm < a < 5 [times the film thickness].”  (HT ¶ 0007) (designating the “a” dimension as diameter of the pit).  The mere presence of a range for 4 to the range disclosed for the height/depth of the pit fails to provide evidence that the “diameter,” contrary to its definition,5 equates to the “height.”  Therefore, the disclosure lacks conflicting evidence that the “h” dimension falls short of meaning “height/depth” (of the pit).
In similar fashion to the relied upon embodiment discussed above, the other relied upon exemplary embodiment fails to establish contradictory evidence obviating the anticipation rejection.  Appellant further relies on the disclosure in Figure 7 for the assertion that “h” cannot be height because the coating “thickness ‘t’ is always larger than” the “h” dimension.  (Appeal Brief at page 11).  Yet, Figure 7 relates to “the influence of the diameter a of the recess . . . .”  (HT ¶ 0012).  Hence, the coating thickness and the height “h” merely appear to be controlled constants.  Moreover, it is worth noting that the range of “h” being up to five times the coating thickness is not violated by a coating thickness being greater than the height “h” so long as it is at least 0.5 μm.  Because the embodiment merely provides an example, it fails to refute the explicit disclosure of the height “h” of the pit being up to five times the coating thickness.
Outside the scope of the relied upon exemplary embodiments, Appellant offers a conclusory argument that “it is desirous to have a smooth surface” because the Kobayashi reference focuses on anchoring a coating to a substrate.  (Appeal Brief at page 11).  It is unclear what surface is to be smooth or how the smooth surface impacts anchoring the coating.  What is clear is that this statement finds no evidentiary support in the Kobayashi reference.  The purpose Kobayashi is “to provide a long-life coated member with enhanced adhesion to the coating by See (HT ¶ 0004, 0005, 0016).  Thus, the enhanced adhesion of the coating is due to the presence of the pits in the substrate, which is opposite to a smooth surface.

The Board Should Affirm the Final Rejection Because the Kobayashi (JP 05-044012 A) Reference Anticipates Claim 6.
The Kobayashi reference discloses thickness of the coating reading upon the claimed range of about 1 μm  to about 5 μm.  The thickness is disclosed as being 0.5 μm or more as well as examples having thicknesses within the claimed range.  (HT Clm.1; ¶¶ 0004, 0013, 0016).  The conclusory argument proffered by Appellant states that paragraph 0013 does not reference a coating thickness, but lines 1-2 of paragraph 0013 recite “[i]n this embodiment, the thickness t of the . . . film was set to 2 μm . . . .”  Thus, the rejection of claim 6 should be affirmed because the prior art reference anticipates the claimed coating thickness range.

The Board Should Affirm the Final Rejection of Claim 8 Because Appellant does not Allege an Error Against the Anticipation Rejection under 35 U.S.C. 102(a)(1).
Appellant fails to set forth an alleged error against the rejection of claim 8.  An appellant’s brief must present arguments in response to every ground of rejection recited in the Office action from which the appeal has been taken.  See MPEP § 1205.02; 37 CFR 41.37(c)(l)(iv).  “If a ground of rejection stated by the examiner is not addressed in Id.  Thus, because Appellant failed to set forth an alleged error relative to the rejection of claim 8, the Board should affirm the anticipation rejection.

The Final Rejection of Claim 2 Should be Affirmed Because Kobayashi (JP 05-044012 A) in View of Dyer (EP 0312281 A2) Establishes a Prima Facie Case of Obviousness.
The combination of references reads upon the claimed average pit cross-sectional area of the plurality of pits.  Because the Kobayashi reference concerns providing increased life to cutting tools with enhanced coating adhesion within pits (HT ¶¶ 0003, 0005), one of ordinary skill would find it obvious to consider teachings of average cross-sectional area of each pit for ample adherence (due to adequate surface area within each pit) of the coating.  The only teaching used to modify Kobayashi is the teaching of the average pit cross-sectional area of the plurality of pits.  Thus, the modification of Kobayashi in view of Dyer would not change the thickness of the coating disclosed in Kobayashi.6

The Combination of Kobayashi (JP 05-044012 A) in View of Weerasunghe (US Pub. No. 2007/0160436 A1) Establishes a Prima Facie Case of Obviousness for the Plurality of Pits on Only One Surface of a Bore Cutting Tool.
The Kobayashi reference concerns providing increased life to cutting tools with enhanced coating adhesion within pits (HT ¶¶ 0003, 0005).  The Weerasunghe reference teaches coating only the rake surface of a bore cutting tool (¶ 0024).  Because the plurality of pits only exist for increasing coating adhesion, the plurality of pits would only be present where the coating is located.  Therefore, the modification of Kobayashi in view of Weerasunghe would result in the plurality of pits only being located on the rake face of the bore cutting tool.

The Board Should Affirm the Final Rejection of Claims 5 and 7 Because Kobayashi (JP 05-044012 A) in View of Sugita et al. (US Pub. No. 2004/0253379 A1) Establishes a Prima Facie Case of Obviousness.
The combination of Kobayashi in view of Sugita et al. reads upon the claimed invention.7  Appellant merely argues against the references individually, but one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413 (CCPA 1981); In re Merck & Co., 800 F.2d 1091 (Fed. Cir. 1986).  As stated in the Final Rejection, the Kobayashi reference discloses that the plurality of pits exist where the coating exists (Final Rejection at page 5).  Therefore, the Kobayashi reference combined with the teachings of a twist drill having a 

(3) Conclusion
A person of ordinary skill in the art would interpret the “h” dimension as the height/depth of each pit.  Because the thickness of the coating is up to five times less than the height/depth of each pit, the coated pits form reservoirs capable of retaining coolant.  The “a” dimension is the diameter of the pit.  Exemplary embodiments directed to the influence of the diameter on coating life do not provide conflicting evidence that the “h” dimension is not the height/depth of the pits.  For the foregoing reasons, the Board should affirm the Final Rejection.

Respectfully submitted,
/RYAN RUFO/Primary Examiner, Art Unit 3722                                                                                                                                                                                                                  
                                                                                                                                                                                              Conferees:
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Because the tool coating thickness is up to five times less than a depth of each . . . of the plurality of pits (HT Clm. 1; HT ¶¶ 0004, 0016), each of the plurality of coated pits form a respective reservoir capable of retaining lubricant therein.”  (Final Rejection at pages 2-3).
        2 The “h” dimension is referenced as depth in paragraph 0007 of the human translation.
        3 Interestingly, the Appeal Brief lacks recognition that the “a” dimension is designated as “diameter” of the pit.  See (HT ¶ 0007).  It is curious that Appellant argues that the “h” dimension cannot be tantamount to height because it is referenced as depth, but then falls silent on the “a” dimension being designated as diameter.
        4 The ranges are similar but not the same.  Relative to the height/depth, the disclosure is inclusive of the lower end and the upper end of the range “from 0.5 μm to 5 times . . . .”  (HT Clm 1; ¶ 0004).  The disclosure relative to the exemplary embodiment discussing the influence of the diameter is not inclusive of the lower end and the upper end of the range.
        5 Diameter is defined as the “width of a circular or a cylindrical object.”  https://www.dictionary.com/browse/diameter?s=t (last visited September 22, 2020).
        6 It is worth noting that Appellant recognizes that the Dyer reference provides a plurality of pits to increase adhesion between the coating and substrate just as the Kobayashi reference.  (Appeal Brief at page 12).  Yet, it is odd that Appellant argues that one of ordinary skill would not be motivated to apply a coating having a thickness less than the depth of the pits in Dyer because it would render Dyer inoperable.  (Id. at pages 12-13).  This argument is moot because Final Rejection does not rely on a modification of Dyer, but of Kobayashi.
        7 Appellant fails to allege an error against the modification.  See MPEP § 1205.02 (stating that an appellant’s brief must present arguments in response to every ground of rejection recited in the Office action from which the appeal has been taken.); 37 CFR 41.37(c)(l)(iv).